Notice of Pre-AIA  or AIA  Status

 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Final Rejection 

          The applicant’s amendment of 6/15/2022 necessitated a new ground of rejection as follows below: 

Claim Rejections 

                                                            Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 

Claim 1 and 5-7 and 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Cowger et al. (JP H10202901) in view of Nakamura (US Pat. 6,742,882).

         Note: The method steps are inherently taught in the apparatus device/limitations in the rejections as follow:
             
          Cowsger et al. disclose in Figures 1-3 an inkjet printer comprising:

                Regarding a part of claim 1, conducting, unattended by a user, a refill process of an internal reservoir (32) in response to a detection (20, 80) of a fluid supply unit (12) at a supply dock (42) (Figures 1 and 3, see Solution), 
wherein the supply dock (42) fluidically, electrically, and mechanically couples to the fluid supply unit (122) to the printing device (Figures 1 and 3, paragraph 0009).
              Regarding claim 5, wherein the printing device (10) conducts a printing process during the refill process (Figure 1).
            Regarding claim 6, wherein a mechanical coupling between the supply dock (42) and the fluid supply unit (12) occurs prior to a fluidic coupling (52, 66) between the supply dock (42) and the fluid supply unit (12) (Figures 1 and 3).
            Regarding a part of claim 7, a fluid supply dock (42) to receive a fluid supply unit (12), the fluid supply dock (42) being external to a housing (22) of the printing device (10) (Figures 1 and 3); 
an internal reservoir (32) to receive an amount of fluid (ink) from the fluid supply unit (12) (Figure1); and a controller (24) to detect a presence of the fluid supply unit (12) and conduct an unattended internal reservoir refill operation (Figures 1-2, paragraph 0010).
            Regarding claim 11, wherein the fluid supply dock (42) is to mechanically couple to the fluid supply unit (12) prior to formation of a fluidic coupling between the fluid supply unit (12) and the fluid supply dock (42) (Figure 3, paragraphs 0009).
            Regarding claim 12, wherein the controller (24) is to enable a printing process by the printing device (10) during a refill process involving the fluid supply unit (12) (Figures 1 and 2).
           Regarding a part of claim 13, an internal reservoir (32) within the printing device (10) (Figures 1). a supply dock (42) to interface with a fluidic interface (66) of a fluid supply unit (12) (Figures 1 and 3) the supply dock (42) comprising a rail (50) to allow the fluid supply unit (12) to hang from off the printing device (10); and a controller (24) to conduct an unattended internal reservoir refill operation (Figures 1-3, paragraph 0010).
              Regarding claim 14, wherein the controller (24) is to detect (20, 80) a presence of the fluid supply unit (12) (Figures 1-3, paragraph 0010).
              Regarding claim 15, wherein the supply dock (42) is to mechanically interface with the fluidic interface (66) of the fluid supply unit (12) prior to formation of a fluidic coupling between the fluid supply unit (12) and the supply dock (42) (Figures 1 and 3).
             However, Cowsger et al. do not disclose the internal reservoir that is connected to provide fluid to a separate printhead of the printing device; a fluid dispenser, separate from the internal reservoir, connected to receive and dispense fluid from the internal reservoir; the supply dock structured to receive the fluid supply unit such that the fluid supply unit hangs from the supply dock without support from below; and moving fluid from the internal reservoir into the fluid supply unit through the supply dock.

             Nakamura disclose in Figures 1-2 an ink jet recording apparatus comprising:

          Regarding a part of claim 1, wherein the internal reservoir (5) is connected to provide fluid to a separate printhead (2) of the printing device (Figure 1).
          Regarding a part of claim 7, a fluid dispenser (32), separate from the internal reservoir (5), connected to receive and dispense fluid from the internal reservoir (5) (Figure 1).
          Regarding a part of claim 13, the supply dock (16) structured to receive the fluid supply unit (32) such that the fluid supply unit (32) hangs from the supply dock (16) without support from below.
          Regarding claim 16, moving fluid (ink) from the internal reservoir (5) into the fluid supply unit (32) through the supply dock (16).

            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Nakamura in the Cowger et al.’s inkjet printer for the purpose of suppling ink and removing air bubble by ink circulation.

           Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Cowger et al. (JP H10202901) in view of Nakamura (US Pat. 6,742,882) as applied to claim 1 and further in view of Pawlowski, JR. et al. (US Pub. 2001/0019346). 

           Cowsger et al. in view of Nakamura disclose the basic features of the claimed invention as stated above but do not disclose the fluid supply unit has a fluidic volume of 50 mL or more.

          Regarding claim 4, Pawlowski, JR. et al. disclose in Figures 1 A-2, 12A-12B, 15, 44-47 and 49-51 an inkjet printer comprising wherein the fluid supply unit (12) has a fluidic volume of 50 mL or more (paragraphs 0133 and 0225).

            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Pawlowski, JR. et al. in the Cowger et al.’s inkjet printer for the purpose of suppling ink.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Cowger et al. (JP H10202901) in view of Nakamura (US Pat. 6,742,882) as applied to claim 13 and further in view of Childers et al. (US Pat. 6,170,937).

            Cowsger et al. in view of Nakamura disclose the basic features of the claimed invention as stated above but do not disclose a supply dock that comprises a key feature that corresponding to a key feature on a fluid supply unit that contains a correct fluid for that supply dock, the key feature of the supply dock extending vertically with the rail to prevent a fluid supply unit without the corresponding key feature from being fully engaged with the supply dock.

             Childers et al. disclose in Figures 1-3, 5 and 7-8 a printing system comprising:

Regarding claim 20, the supply dock (14) that further includes a key feature (66) that corresponding to a key feature (62) on a fluid supply unit (12) that contains a correct fluid for that supply dock (14), the key feature (66) of the supply dock (14) extending vertically with the rail (68) to prevent a fluid supply unit (12) without the corresponding key feature (65) from being fully engaged with the supply dock (14) (column 5, lines 50-65).

              It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Nakamura and Childers et al. in the Cowger et al.’s inkjet printer for the purpose of providing a keying function to ensure an ink container that contains ink having the proper color and ink compatibility with printing system. 

Response to Applicant’s Arguments

            The applicant argues that Cowger does not describe the type of printer that includes the internal reservoir is connected to provide fluid to a separate printhead of the printing device; a fluid dispenser, separate from the internal reservoir, connected to receive and dispense fluid from the internal reservoir; the supply dock structured to receive the fluid supply unit such that the fluid supply unit hangs from the supply dock without support from below; and moving fluid (ink) from the internal reservoir into the fluid supply unit through the supply dock. The arguments are not persuasive because the printer (ink jet recording apparatus) comprising the internal reservoir (5) is connected to provide fluid to a separate printhead (2) of the printing device; a fluid dispenser (32), separate from the internal reservoir (5), connected to receive and dispense fluid from the internal reservoir (5); the supply dock (16) structured to receive the fluid supply unit (32) such that the fluid supply unit (32) hangs from the supply dock (16) without support from below; and moving fluid (ink) from the internal reservoir (5) into the fluid supply unit (32) through the supply dock (16) as shown in Figure 1 of the Nakamua reference.

Allowable Subject Matter

             Claims 2-3 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims. These claims would be allowable because the prior art references of record fails to teach or suggest a method for filling a reservoir of a printing device comprising a supply dock that includes a plurality of fluid supply docks to provide for a plurality of fluid supply units to be hung on the plurality of supply docks in the combination as claimed.

           Claims 8-10 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims. These claims would be allowable because the prior art references of record fails to teach or suggest a printing device comprising a supply dock that includes a plurality of supply docks and a plurality of fluid supply units are hung on the plurality of supply docks in the combination as claimed.

              Claims 17-19 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims. These claims would be allowable because the prior art references of record fails to teach or suggest a printing device comprising a supply dock that is structured to receive a fluid supply unit such that the fluid supply unit hangs from the supply dock without support from below in the combination as claimed. 

CONCLUSION 

                 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Anh Vo whose telephone number is (571) 272-2262. The examiner can normally be reached on Monday to Friday from 9:30 A.M.to 6:00 P.M.. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571- 273-8300.

            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANH T VO/Primary Examiner, Art Unit 2853